NUMBER 13-11-00211-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ORLANDO LASCANO A/K/A ORLANDO LARSCANO,                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam

       Appellant, Orlando Lascano a/k/a Orlando Larscano, attempts to appeal his

conviction for driving while intoxicated.   The trial court has certified that this Ais a

plea-bargain case, and the defendant has NO right of appeal.@ See TEX. R. APP. P.

25.2(a)(2).
       On April 12, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On July 7, 2011, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Appellant’s counsel’s motion to withdraw is GRANTED.



                                                                  PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of July, 2011.




                                               2